FILED
                      UNITED STATES COURT OF APPEALS
                                                                                   JAN 12 2021
                              FOR THE NINTH CIRCUIT                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS




JAMAAL HUSEEN ALIYYI,                              No.   19-71826

                Petitioner,                        Agency No. A215-815-491

 v.
                                                   ORDER
JEFFREY A. ROSEN, Acting Attorney
General,

                Respondent.


Before: HAWKINS, N.R. SMITH, and R. NELSON, Circuit Judges.

         The prior memorandum disposition filed on October 29, 2020, is hereby

amended concurrent with the filing of the amended disposition today.

         With these amendments, the panel has voted to deny the petition for panel

rehearing. Judge Nelson has voted to deny the petition for rehearing en banc, and

Judge Hawkins and Judge N.R. Smith have so recommended.

         The full court was advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. Fed. R. App.

P. 35.
      The petition for rehearing en banc is DENIED. No further petitions for

rehearing or rehearing en banc may be filed in response to the amended

disposition.




                                        2
                                                                                 FILED
                            NOT FOR PUBLICATION
                                                                                 JAN 12 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAMAAL HUSEEN ALIYYI,                            No.   19-71826

              Petitioner,                        Agency No. A215-815-491

 v.
                                                 AMENDED MEMORANDUM*
JEFFREY A. ROSEN, Acting Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 21, 2020
                             San Francisco, California

Before: HAWKINS, N.R. SMITH, and R. NELSON, Circuit Judges.

      Jamaal Aliyyi, a native and citizen of Ethiopia, petitions for review of

the denial of his application for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”) by the Board of Immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Appeals (“BIA”). We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition for review.

      The immigration judge (“IJ”) found Aliyyi not credible, and the BIA

concluded that the IJ’s finding was not clearly erroneous. Substantial evidence

supports the adverse credibility determination based on (1) inconsistencies in

Aliyyi’s testimony and the evasiveness of his responses with regard to his birth

certificate, national identity card, and passport and (2) omissions about the harm

suffered by his brothers and father. See Lizhi Qiu v. Barr, 944 F.3d 837, 842 (9th

Cir. 2019). The record supports the cited inconsistencies, evasiveness, and

omissions. See Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010) (“In the

totality of circumstances it was a reasonable adverse credibility determination,

grounded in the record and based on real problems with [petitioner’s] testimony,

not mere trivialities.”). Aliyyi failed to adequately explain the inconsistencies and

omissions, and the evidence Aliyyi relies upon to support his claim does not

compel us to a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000).

         Thus, absent credible testimony, the BIA properly denied Aliyyi’s claims

for asylum and withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003). The BIA also properly denied Aliyyi’s claim for CAT relief,


                                          2
because it was based on the same testimony found not credible, and he does not

point to any other evidence in the record which would compel a conclusion that he

would be tortured by or with the consent or acquiescence of the Ethiopian

government. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3